Per Curiam.
The defendants were charged by information with living in open and notorious adultery, and demurred oh the ground that the information did not state facts constituting any crime. The court sustained the demurrer and discharged the defendants, and the state has appealed.
It is contended that the court sustained the demurrer on the ground that the section of the code (Penal Code, § 192), under which the action was brought, which was enacted while we were.under a territorial form of government, had been repealed by an act of congress applying to the territories, commonly called the “Edmunds Act,” 24 U. S. St. at Large, p. 635. However this may be, an act was passed at the last session of the legislature expressly repealing the section of the code aforesaid, without any saving clause as to prior offenses or pending cases, Laws 1895, p. 371. As this law would bar any further prosecution of the defendants for the offense charged, in any event, a determination of the question as to the sufficiency of *548the information would be fruitless, and for that reason we decline to enter upon its consideration, and order the appeal dismissed.